Case 3:19-cr-00189-L Document1 Filed 04/10/19 Pagelof13 PagelID1

   

DISTRICT CGURT
mapmeT nen

sir aA

ORIGIN AL wwrmeunrren states pistricr court
FOR THE NORTHERN DISTRICT OF TEXAS 2919 APR 10. PH 2:96
DALLAS DIVISION

PLO Sth mee oy

UNITED STATES OF AMERICA

Vv. CRIMINAL NO.

SEAN SHAUGHNESSY 8 -19CR-189-L

INDICTMENT
The Grand Jury Charges:
Introduction
At all times material to this indictment:

1, The “deep web” is the portion of the Internet not indexed by search engines,
such as internal networks belonging to private industry, government agencies, or academic
institutions. The “dark web” is a portion of the deep web that has been intentionally hidden
and is inaccessible through standard web browsers.

2. To access the dark web, individuals must use specialized software to access
content and websites. Within the dark web, criminal marketplaces operate, allowing
individuals to buy and sell illegal items, such as drugs, firearms, and other hazardous
materials, with greater anonymity than is possible on the traditional Internet (sometimes
called the “clear web” or simply the “web”). These online market websites use a variety of
encryption technologies to ensure that communications and transactions are shielded from

interception and monitoring, and operate similarly to clear web commercial websites such

Indictment Sean Shaughnessy - pg. 1

 
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page 2of13 PagelD 2

_ as Amazon or eBay, but offer illicit goods and services.

3. “Vendors” are the dark web’s sellers of goods and services, often of an illicit
nature, and they do so through the creation and operation of “vendor accounts” on dark
web marketplaces (DWMs). Customers, meanwhile, operate “customer accounts.” Vendor
and customer accounts are not identified by numbers, but rather monikers or “handles,”
much like the username a person would use on a clear web site.

4. If a moniker on a particular marketplace has not already been registered by
another user, vendors and customers can use the same moniker across multiple
marketplaces, and based on seller and customer reviews, can become well known as
“trusted” vendors or customers.

5. It is possible for the same person to operate multiple customer accounts and
multiple vendor accounts at the same time. For example, one person could have a vendor
account that he or she uses to sell illegal goods on a dark web marketplace in exchange for
cryptocurrency; that same vendor could also have a different customer account that he or
she uses to exchange cryptocurrency earned from vendor sales for fiat currency. Because
they are separate accounts, a person could use different accounts to send and receive the
same cryptocurrency on the dark web.

6. Fiat currency is any money declared by a government to be legal tender.
Cryptocurrency, a type of virtual currency, is a decentralized, peer to peer, network-based
medium of value or exchange that may be used as a substitute for fiat currency to buy goods
or services, or exchanged for fiat currency or other cryptocurrencies. Examples of

cryptocurrency are bitcoin, litecoin, and ether.

Indictment Sean Shaughnessy - pg. 2
 

Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page 3o0f13 PagelD 3

7. Cryptocurrency can exist digitally on the Internet, in an electronic storage
device, or in cloud-based servers. Although not usually stored in any physical form, public
and private keys used to transfer cryptocurrency from one person or place to another can
be printed or written on a piece of paper or other tangible object.

8. Cryptocurrency can be exchanged directly person to person, through a
cryptocurrency exchange, or through other intermediaries. Generally, cryptocurrency is
not issued by any government, bank, or company; it is instead generated and controlled
through computer software operating on a decentralized peer-to-peer network.
Cryptocurrencies operate on a “blockchain,” which is a distributed public ledger, run by a
decentralized network, containing an immutable and historical record of every transaction.

9. Bitcoin is a type of cryptocurrency. Payments or transfers of value made
with bitcoin are recorded in the bitcoin blockchain and thus are not maintained by any
single administrator or entity. Individuals can acquire bitcoin through mining, exchanges
(i.e., online companies which allow individuals to purchase or sell cryptocurrencies in
exchange for fiat currencies or other cryptocurrencies), bitcoin kiosks (similar to ATMs),
or directly from other people.

10. Individuals can send and receive cryptocurrencies online using many types
of electronic devices, including laptop computers and smart phones. Even though the
public addresses of those engaging in cryptocurrency transactions are recorded on a
blockchain, the identities of the individuals or entities behind the public addresses are not
recorded on these public ledgers.

11. Utilizing the dark web, Sean Shaughnessy, the defendant, created vendor

Indictment Sean Shaughnessy - pg. 3
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page 4of13 PagelD 4

accounts on DWMs, in order to sell fentanyl and fentanyl analogues, in the Northern
District of Texas and elsewhere.

12. These DWMs include cryptocurrency-based payment systems that served to
facilitate the illegal commerce conducted on the site, including by concealing the identities
and locations of the users transmitting and receiving funds through the sites.

13. | Customers who ordered controlled substances on DWMs from Shaughnessy
paid for their purchase by transferring cryptocurrency, usually bitcoin, from their DWM
customer accounts to one of Shaughnessy’s vendor accounts.

14. Beginning in or around August of 2017, Shaughnessy distributed fentanyl
and fentanyl analogues over DWMs to various customers across the United States and
abroad. One of the customers that purchased a fentanyl analogue from Shaughnessy,
overdosed on the substance and died.

15. With the cryptocurrency earned from his customers, Shaughnessy would
convert his cryptocurrency into fiat currency, by transacting with vendor accounts on
DWM sites that were in the business of transferring cryptocurrency into fiat currency.
These vendor accounts, would accept cryptocurrency directly from Shaughnessy and
charge a fee to convert it to fiat. The vendor accounts would then ship physical U.S.
currency directly to an address provided by Shaughnessy, through interstate commerce

utilizing the U.S. Mail and other shipping services.

Indictment Sean Shaughnessy - pg. 4
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page5of13 PagelID5

Count One
Conspiracy to Possess With Intent to Distribute a Controlled Substance and Controlled
Substance Analogue
(Violation of 21 U.S.C. § 846)
16. The Grand Jury realleges and incorporates by reference the allegations
contained in paragraphs one through fifteen of this indictment, as if fully set forth herein.
17. Beginning in or around August 2017, and continuing thereafter, until in or
around May 2018, in the Dallas Division of the Northern District of Texas and elsewhere,
the defendant, Sean Shaughnessy, did knowingly and intentionally combine, conspire,
confederate, and agree with others both known and unknown to the Grand Jury to commit
the following offenses against the United States:

a. To distribute and possess with intent to distribute a mixture or substance
containing a detectable amount of a Schedule I controlled substance analogue
as defined in 1 U.S.C. § 802(32), knowing that the substance was intended
for human consumption as provided in 21 U.S.C. § 813, in violation of 21
U.S.C. § 841(a)(1) and (b)(1)(C).

b. To distribute and possess with intent to distribute a mixture or substance
containing a detectable amount of Fentanyl (fent), a Schedule I controlled

substance, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

All in violation of 21 U.S.C. § 846.

Indictment Sean Shaughnessy - pg. 5

 
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page6of13 PagelD 6

Count Two
Distribution of a Controlled Substance
(Violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C))

18. The Grand Jury realleges and incorporates by reference the allegation
contained in paragraphs one through seventeen of this indictment, as if fully set forth
herein.

19. Inor around September 2017, in the Dallas Division of the Northern District
of Texas and elsewhere, the defendant, Sean Shaughnessy, did knowingly and
intentionally distribute a mixture or substance containing a detectable amount of Fentanyl

(fent), a Schedule I controlled substance.

In violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

Indictment Sean Shaughnessy - pg. 6
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page 7of13 PagelD 7

Count Three
Distribution of a Controlled Substance Analogue
(Violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C))
20. The Grand Jury realleges and incorporates by reference the allegations
contained in paragraphs one through nineteen of this indictment, as if fully set forth herein.
21.  Inor around November 2017, in the Dallas Division of the Northern District
of Texas and elsewhere, the defendant, Sean Shaughnessy, did knowingly and
intentionally distribute a mixture or substance containing a detectable amount of
methoxyacetylfentanyl (MAF), a Schedule I controlled substance analogue as defined in
21 U.S.C. § 802(32), knowing that the substance was intended for human consumption as

provided in 21 U.S.C. § 813.

In violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

Indictment Sean Shaughnessy - pg. 7

 
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page 8of13 PagelD 8

Counts Four to Eleven
Money Laundering
(Violation of 18 U.S.C. § 1956(a)(1)(B)G))

22. The Grand Jury realleges and incorporates by referece the allegations
contained in paragraphs one through twenty one of this indictment, as if fully set forth
herein.

23. Onor about the dates indicated below, in the Dallas Division of the Northern
District of Texas and elsewhere, the defendant, Sean Shaughnessy, did knowingly conduct
and attempt to conduct a financial transaction affecting interstate and foreign commerce,
which involved the proceeds of a specified unlawful activity, to wit: distribution of a
controlled substance in violation of Title 21, United States Code, Section 841(a)(1),
knowing that the transaction was designed in whole or in part to conceal and disguise the
nature, location, source, ownership, and control of the proceeds of such specified unlawful
activity, and that while conducting and attempting to conduct such financial transaction,

knew that the property involved in the financial transaction represented the proceeds of

some form of unlawful activity, in violation of 18 U.S.C. § 1956 (a)(1)(B)Q@).

 

Count Date Financial Transaction

 

Four | 08/21/2017 ‘| Transfer, through the Bitcoin Blockchain, of approximately
.604 Bitcoin to a Bitcoin Wallet address controlled by
federal agents, in exchange for $2,260.00 in US currency
that was shipped by federal agents from New York to the
defendant in Dallas, Texas.

Five | 08/31/2017 | Transfer, through the Bitcoin Blockchain, of approximately
4.32 Bitcoin to a Bitcoin Wallet address controlled by
federal agents, in exchange for $18,380.00 in US currency
that was shipped by federal agents from New York to the
defendant in Dallas, Texas.

 

 

 

 

 

 

Indictment Sean Shaughnessy - pg. 8

 
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page9of13 PagelID9

 

Six

09/07/2017

Transfer, through the Bitcoin Blockchain, of approximately
3.555 Bitcoin to a Bitcoin Wallet address controlled by
federal agents, in exchange for $15,070.00 in US currency
that was shipped by federal agents from New York to the
defendant in Dallas, Texas.

 

Seven

09/18/2017

Transfer, through the Bitcoin Blockchain, of approximately
11.95 Bitcoin to a Bitcoin Wallet address controlled by
federal agents, in exchange for $40,000.00 in US currency
that was shipped by federal agents from New York to the
defendant in Addison, Texas.

 

Eight

10/16/2017

Transfer, through the Bitcoin Blockchain, of approximately
1.88 Bitcoin to a Bitcoin Wallet address controlled by
federal agents, in exchange for $10,000.00 in US currency
that was shipped by federal agents from New York to the
defendant in Addison, Texas.

 

Nine

10/23/2017

Transfer, through the Bitcoin Blockchain, of approximately
2.67 Bitcoin to a Bitcoin Wallet address controlled by
federal agents, in exchange for $14,825.00 in US currency
that was shipped by federal agents from New York to the
defendant in Addison, Texas.

 

Ten

10/26/2017

Transfer, through the Bitcoin Blockchain, of approximately
1.819 Bitcoin to a Bitcoin Wallet address controlled by
federal agents, in exchange for $10,000.00 in US currency
that was shipped by federal agents from New York to the
defendant in Addison, Texas.

 

Eleven

 

 

10/30/2017

 

Transfer, through the Bitcoin Blockchain, of approximately
1.865 Bitcoin to a Bitcoin Wallet address controlled by
federal agents, in exchange for $10,000.00 in US currency
that was shipped by federal agents from New York to the
defendant in Addison, Texas.

 

All in violation of 18 U.S.C. § 1956(a)(1)(B)(i).

Indictment Sean Shaughnessy - pg. 9

 
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page 10o0f13 PagelD 10

Forfeiture Notice
(21 U.S.C. § 853(a) and 18 U.S.C. § 982(a)(1))

32. Upon conviction for any of the offenses alleged in Counts One through
Three of this indictment and pursuant to 21 U.S.C. § 853(a), the defendant, Sean
Shaughnessy, shall forfeit to the United States of America any property constituting or
derived from proceeds obtained, directly or indirectly, as a result of the respective offense
and any property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, the respective offense.

33. Upon conviction for any of the offenses alleged in Counts Four through
Eleven of this indictment and pursuant to 18 U.S.C. § 982(a)(1), the defendant, Sean
Shaughnessy, shall forfeit to the United States of America any property, real or person,
involved in the respective offenses and any property traceable to such property, including
but not limited to a sum of money equal to the amount of money involved in the offense,,.

34.  Ifany property subject to forfeiture, as a result of the offenses alleged in
Counts One through Eleven of this Indictment, for which the defendant is convicted,
cannot be located upon exercise of due diligence, has been transferred or sold to, or
deposited with, a third party, has been placed beyond the jurisdiction of the court, has
been substantially diminished in value, or has been commingled with other property
which can’t be divided without difficulty, it is the intent of the United States, pursuant to
21 U.S.C. § 853(p), 18 U.S.C. § 982(b)(1) and 28 U.S.C. § 2461(c), to seek forfeiture of

any other property of said defendant, up to the value of the property subject to forfeiture.

Indictment Sean Shaughnessy - pg. 10
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page11of13 PagelD 11

A TRUE BILL

F SON

ERIN NEALY COX
UNITED STATES ATTORNEY

pul

Sid P. Mody

Assistant United States Attorney
State Bar No. 24072791

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699

Email: siddharth.mody@usdoj.gov

 

Indictment Sean Shaughnessy - pg. 11
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page 12o0f13 PagelD 12

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

SEAN MICHAEL SHAUGHNESSY

 

INDICTMENT

21 U.S.C. § 846
Conspiracy to Possess with Intent to Distribute a Controlled Substance and Controlled
Substance Analogue
(Count 1)

21 U.S.C. § 841(a)(1 and (b)(1)(C)
Distribution of a Controlled Substance
(Count 2)

21 U.S.C. § 841(a)( and (b)(1)(C)
Distribution of a Controlled Substance Analogue
(Count 3)

18 U.S.C. § 1956(a)(1)(B)()
Money Laundering

(Counts 4 to 11)

21 U.S.C. § 853(a) and 18 U.S.C. § 982(a)(1)

 

 

Forfeiture Notice
11 Counts
A true bill rendered A .
DALLAS OREPERSON

 

Filed in open court this [0 day of April, 2019.
Case 3:19-cr-00189-L Document1 Filed 04/10/19 Page130f13 PagelD 13

 

Warrant to be Issued

GISTRATE JUDGE
minal Matter Pending

i

   

 

    

ZC
